UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2081


YODAGENT WAST-TEUH UWA,

                    Plaintiff - Appellant,

             v.

CITY OF NEWPORT NEWS; TIFFANY HARRIS; KIMBERY SILLS; SANDRA
STOVALL; TONI MONTGOMERY; JESSETA RAYE; ROBIN UNDERDEW;
JOAN LEWIS; CHARLENE DEISCH; SUSA MORGAN; ANDREW O.
AMARILLO,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright Allen, District Judge. (4:18-cv-00117-AWA-RJK)


Submitted: July 26, 2021                                     Decided: September 7, 2021


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Yodagent Wast-teuh Uwa, Appellant Pro Se. James Arthur Cales, III, FURNISS, DAVIS,
RASHKIND & SAUNDERS, Norfolk, Virginia; Brittany Ashley McGill, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Yodagent Wast-teuh Uwa seeks to appeal the district court’s order dismissing her

civil action pursuant to 28 U.S.C. § 1915(e)(2)(B). We dismiss the appeal for lack of

jurisdiction, because the notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s judgment or

order appealed from to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on April 3, 2020. Uwa filed the notice of appeal

on October 2, 2020. 1 Because Uwa failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we dismiss the appeal. 2 We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 DISMISSED




       1
         The district court’s docket indicates that the notice of appeal was filed on October
7, 2020, but the notice appears to be stamped as having been filed in the court’s Richmond
office on October 2, 2020; and Uwa affirmed that she filed it on October 2, 2020.
       2
          Although Uwa’s notice of appeal stated that she did not receive the district court’s
order until September 16, 2020, due to her mail being placed in storage by a landlord, the
district court’s docket indicates that it sent a copy of the order to her on April 3, 2020, in
accordance with Fed. R. Civ. P. 77(d); see also Fed. R. Civ. P. 5(b)(2)(C); and even if her
notice of appeal were construed as a motion to reopen the time to appeal, it was filed outside
the period in which reopening would be permitted under Fed. R. App. P. 4(a)(6).

                                              2